Title: To Thomas Jefferson from Jean Baptiste de Gouvion, 5 June 1786
From: Gouvion (Govion), Col. Jean Baptiste
To: Jefferson, Thomas



Sir
Paris June the 5th. 1786.

About eighteen months ago Mr. Grand recieved an order from the treasury board of the united States to pay the interests due for the year 1784 upon certificates delivered to the foreign officers who have served in the continental army. He comply’d with the said order for all those who at that time made application to him. Captain Castaign being absent from Paris, and not appraized of the order given to Mr. Grand, has not taken any steps to be pay’d, till some days ago that he sent me his Certificate and a power of attorney to recieve the interests due to him and ordered to be pay’d. I went to Mr. Grand who told me that Mr. Castaign was included in the list sent to him, that he had not been pay’d, but that as there was a long time he had pay’d all the other officers, he could not at this moment pay Mr. Castaign without an authorisation from your Excellency. I objected to it all I could, but to no purpose. Mr. Grand would not depart from the idea of being authorised by you.
Your Excellency will find included under the same cover the certificate given to Mr. Castaign, also his power of attorney. I am very sorry Mr. Grand obliged me to trouble you about this affair; he has full power to finish by himself. I am with respect Your Excellency’s the most obedient Servant,

Gouvion

